UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For transition period to Commission file number: 000-54847 C & C TOURS, INC. (Exact name of registrant as specified in its charter) Wyoming 87-0463118 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
